DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note: The examiner conducted 101 analysis on claims 8-20 and found them to be statutory under 35 U.S.C 101 since paragraph [0108] of the published document of the instant application recites: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2 and 9 recite the limitation "(ii) the one or more identified data requests on a database" in the last line of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-12 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200125704 to Chavez et al (hereinafter Chavez).
As per claims 1, 8 and 15, Chavez teaches: 
A computer-implemented method, the method comprising: 
receiving, by one or more processors, one or more policy decisions from a primary user (Chavez: [0093] The primary permissions field 332 may be used to store information related to device use permissions created by the primary user and/or that are to be imposed on the primary user. In some embodiments, the primary permissions field 332 may be used to store permissions defined by a primary user for application to a borrowing user); 
monitoring, by one or more processors, activity associated with one or more applications by a secondary user on a computing device (Chavez: [0068]: In some embodiments, the second borrowing user 120c may not be able to access certain types of content (e.g., particular content servers 116 or web addresses) using a browser of the user device 104 even though the second borrowing user 120c has the ability to access the browser of the user device 104 (monitoring second borrowing user’s activity associated with the browser application). [0079]: The activity monitoring instructions 240 may also receive usage information associated with an application 232 or O/S 224 (e.g., particular commands received at the application 232 or O/S 224 or usage statistics associated with operation of a particular application 232 or O/S 224). As a non-limiting example, the activity monitoring instructions 240 may be configured to determine whether a particular user is inputting data (e.g., typing) with a particular frequency or speed, determine whether a particular user is actively using particular applications, receive biometric information from the user, request the user to input an access code or password, determine that certain functions are being performed within an application, determine that certain features (e.g., text features, calling features, social media features, etc.) are being utilized by an application, and so on. [0112]: The method 700 begins by detecting user activity on the device (step 704) and then monitoring the user behavior (step 708). Also, [0106], [0122]); 
detecting, by one or more processors, unauthorized activity by the secondary user on the computing device (Chavez: [0081]: In some embodiments, such a notification may also be sent to an application host to terminate an application connection and ensure an application is no longer accessible since the binding is broken, such as the case when a borrowing user may be accessing the primary user's mobile banking application on the device (detecting unauthorized activity). [0122] The method 900 will then continue with the compliance instructions 264 determining whether the current behavior of the borrowing user is within alignment of the policies defined for the borrowing user (step 920). If the current behavior (e.g., use behaviors of the borrowing user) violate the compliance instructions 264, then the method will optionally lock the device, limit functionality of the device); and 
in response to detecting unauthorized activity by the secondary user on the computing device, activating, by one or more processors, protected mode on the computing device (Chavez: [0081]: In some embodiments, such a notification may also be sent to an application host to terminate an application connection and ensure an application is no longer accessible since the binding is broken, such as the case when a borrowing user may be accessing the primary user's mobile banking application on the device. [0107] When a binding is broken, such as, in the scenario when no borrowing user is enrolled with the device, and as soon as an unenrolled borrowing user gets possession of the device, the pairing/binding between the primary user and device is broken. In this case, the method 500 may further include disabling one or more features or functions of the device 104 (step 540). For instance, the device 104 may be turned off or locked, thereby restricting the borrowing user from using any functions or features of the device 104. In other embodiments, the borrowing user permissions 244 may be referenced to determine if some features or functions of the device 104 are still allowed to remain active whereas other features or functions of the device 104 are disabled or hidden from view of the borrowing user. [0122]: If the current behavior (e.g., use behaviors of the borrowing user) violate the compliance instructions 264, then the method will optionally lock the device, limit functionality of the device).

As per claims 2 and 9, Chavez teaches:
The computer-implemented method of claim 1, the method further comprising: 
receiving, by the one or more processors, the one or more policy decisions from the primary user (Chavez: [0093] The primary permissions field 332 may be used to store information related to device use permissions created by the primary user and/or that are to be imposed on the primary user. In some embodiments, the primary permissions field 332 may be used to store permissions defined by a primary user for application to a borrowing user); 
analyzing, by the one or more processors, the one or more policy decisions from the primary user (Chavez: [0021]: The policy compliance instructions may be configured to load all of the policies configured by the primary user and possibly other policies provided by a borrowing user. When a user first attempts to access a new website, game, or application, the policy compliance instructions may further check if any of the configured policies allow/disallow such an action and take appropriate recourse (e.g., block the access or redirect the user to another website/application), thereby preventing the borrowing user from violating the policies); and 
storing, by the one or more processors, (i) the one or more policy decisions (Chavez: [0093] The primary permissions field 332 may be used to store information related to device use permissions created by the primary user and/or that are to be imposed on the primary user. In some embodiments, the primary permissions field 332 may be used to store permissions defined by a primary user for application to a borrowing user) and (ii) the one or more identified data requests on a database (Chavez: [0021]: When a user first attempts to access a new website, game, or application, the policy compliance instructions may further check if any of the configured policies allow/disallow such an action and take appropriate recourse. [0024]: In some embodiments, the activity monitoring instructions may be configured to record inappropriate activity of the borrowing user in its local database).

As per claims 3, 10 and 16, Chavez teaches:
The computer-implemented method of claim 1, the method further comprising: 
receiving, by the one or more processors, one or more data request from the primary user (Chavez: [0075]: A user may be considered to be utilizing the device 104, 108 when the O/S 224 is operational/functional and/or when one or more applications 232 are being actively executed by the processor 204 and/or when the user is interacting with the device through user interface 220 either by physical touch or voice commands. Active execution of an O/S 224 and/or application 232 may result in certain types of data being rendered via the user interface 220 and/or transmitted via the communications interface 212. [0077]: Reference to the user permissions 236 may be done at each instance of the primary user 120a inputting an instruction to the device 104, 108 or at least instance of the primary user 120a attempting to access a new application or function of the device 104, 108); 
analyzing, by the one or more processors, the one or more data requests from the primary user (Chavez: [0077]: The device functionality may be controlled with the O/S 224 referencing whether or not a primary user 120a is currently bound to the device 104, 108 and then referencing the associated primary user permissions 236 for the primary user 120a. Reference to the user permissions 236 may be done at each instance of the primary user 120a inputting an instruction to the device 104, 108 or at least instance of the primary user 120a attempting to access a new application or function of the device 104, 108); and 
determining, by the one or more processors, that the one or more data requests match the one or more policy decisions stored on a database (Chavez: [0077]: In some embodiments, the primary user permissions 236 correspond to a set of rules, policies or parameters that are applied to utilization of the device 104, 108 when a binding exists between the primary user 120a and the device 104 (e.g., as shown in FIG. 1B). In some embodiments, the primary user 120a may be enabled to fully access all functions, applications, and hardware of the device 104, 108. [0110]: the primary user is allowed to access functionality and features of the device 104 based on the primary user permissions 236 (step 620)).

As per claims 4, 11 and 17, Chavez teaches:
The computer-implemented method of claim 3, the method further comprising: 
in response to determining that the one or more data requests match the one or more policy decisions stored on the database, identifying, by the one or more processors, a threshold level of security based on (i) the one or more data requests and (ii) the one or more policy decisions (Chavez: [0077]: In some embodiments, the primary user permissions 236 correspond to a set of rules, policies or parameters that are applied to utilization of the device 104, 108 when a binding exists between the primary user 120a and the device 104 (e.g., as shown in FIG. 1B). In some embodiments, the primary user 120a may be enabled to fully access all functions, applications, and hardware of the device 104, 108. [0110]: the primary user is allowed to access functionality and features of the device 104 based on the primary user permissions 236 (step 620). [0104]: the policy compliance instructions 264 may start monitoring the user behavior to determine if such behavior is compliant with the policies for the borrowing user and if the borrowing user violates any such policy, whether or not the primary user is to be notified of the violation. [0017]: the different types of policies may include a definition of types of applications that are made accessible to borrowing users (e.g., educational applications, music applications, child entertainment applications, etc.) and some applications that are not made accessible to borrowing users (e.g., primary user's social media applications, personal email and/or work email application) (protected mode)); 
determining, by the one or more processors, to activate protected mode on a computing device (Chavez: [0019]: if the system determines that the user has changed from the primary user to a borrowing user, then the pairing/binding between the primary user and communication device may be broken and permissions associated with the borrowing user rather than the primary user may be referenced for functionality of the communication device); and 
generating, by the one or more processors, one or more policy responses associated with the one or more data requests that match the one or more policy decisions stored on the database, and includes, but is not limited to, a command to activate protected mode associated with threshold level of security (Chavez: [0019]: if the system determines that the user has changed from the primary user to a borrowing user, then the pairing/binding between the primary user and communication device may be broken and permissions associated with the borrowing user rather than the primary user may be referenced for functionality of the communication device (activating protected mode). [0021]: When a user first attempts to access a new website, game, or application, the policy compliance instructions may further check if any of the configured policies allow/disallow such an action and take appropriate recourse (e.g., block the access or redirect the user to another website/application), thereby preventing the borrowing user from violating the policies. [0122] The method 900 will then continue with the compliance instructions 264 determining whether the current behavior of the borrowing user is within alignment of the policies defined for the borrowing user (step 920). If the current behavior (e.g., use behaviors of the borrowing user) violate the compliance instructions 264, then the method will optionally lock the device, limit functionality of the device, and/or notify the primary user of the violations (step 928)).

As per claims 5, 12 and 18, Chavez teaches:
The computer-implemented method of claim 4, the method further comprising: 
communicating, by the one or more processors, the one or more policy responses; activating, by the one or more processors, protected mode on the computing device associated with a threshold level of security (Chavez: [0017]: the different types of policies may include a definition of types of applications that are made accessible to borrowing users (e.g., educational applications, music applications, child entertainment applications, etc.) and some applications that are not made accessible to borrowing users (e.g., primary user's social media applications, personal email and/or work email application) (protected mode). [0019]: if the system determines that the user has changed from the primary user to a borrowing user, then the pairing/binding between the primary user and communication device may be broken and permissions associated with the borrowing user rather than the primary user may be referenced for functionality of the communication device (activating protected mode)); 
monitoring, by the one or more processors, user activity on the computing device (Chavez: [0021]: When a user first attempts to access a new website, game, or application, the policy compliance instructions may further check if any of the configured policies allow/disallow such an action and take appropriate recourse (e.g., block the access or redirect the user to another website/application), thereby preventing the borrowing user from violating the policies); 
identifying, by the one or more processors, unauthorized user activity on the computing device; and executing, by the one or more processors, a lock screen function on the computing device in response to identifying the unauthorized user activity (Chavez: [0122] The method 900 will then continue with the compliance instructions 264 determining whether the current behavior of the borrowing user is within alignment of the policies defined for the borrowing user (step 920). If the current behavior (e.g., use behaviors of the borrowing user) violate the compliance instructions 264, then the method will optionally lock the device, limit functionality of the device, and/or notify the primary user of the violations (step 928)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chavez and US 9503894 to Shanmugam et al (hereinafter Shanmugam).
As per claims 6, 13 and 19, Chavez does not teach: populating, by the one or more processors, the computing device with a login prompt; receiving, by the one or more processors, one or more login attempts; analyzing, by the one or more processors, the one or more login attempts; authorizing, by the one or more processors, a user associated with a correct login attempt; and deactivating, by the one or more processors, the protected mode in response to authorizing a user associated with a correct login attempt. However, Shanmugam teaches:
the method further comprising: populating, by the one or more processors, the computing device with a login prompt (Shanmugam: column 12, lines 21-35: in response to the User 1 selection of the fingerprint login option, the mobile application 130 interacts with the mobile device 13 OS via an API (as described with reference to FIG. 2, element 145) by requesting or instructing (at 455) the mobile device 13 OS to lock the mobile device (462) and generate the fingerprint unlock prompt screen (460)); 
receiving, by the one or more processors, one or more login attempts (Shanmugam: column 12, lines 21-35: In response to the presentation of the fingerprint unlock screen 460, User 1 applies, at 467, a fingerprint to a fingerprint sensor (not shown) of the mobile device 13 to provide a fingerprint input to unlock the mobile device 13); 
analyzing, by the one or more processors, the one or more login attempts (Shanmugam: column 12, lines 32-47: The mobile device 13 OS at 470 analyzes the fingerprint input and either successfully verifies or fails to verify User 1's fingerprint input); 
authorizing, by the one or more processors, a user associated with a correct login attempt (Shanmugam: column 12, lines 48-67: if the mobile device 13 OS at 470 successfully verifies the User 1 fingerprint input as belonging to an authorized user, the mobile device 13 OS unlocks the device (473) in response to a verified user signal); and 
deactivating, by the one or more processors, the protected mode in response to authorizing a user associated with a correct login attempt (Shanmugam: column 12, lines 48-67: if the mobile device 13 OS at 470 successfully verifies the User 1 fingerprint input as belonging to an authorized user, the mobile device 13 OS unlocks the device (deactivating protected mode) (473) in response to a verified user signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Shanmugam in the invention of Chaves to include the above limitations. The motivation to do so would be to allow user to unlock their mobile device and establish device ownership or authorized use of the mobile device (Shanmugam: column 1, lines 64-67).

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chavez in view of Shanmugam as applied to claims 6, 13 and 19 above, and further in view of US 20120215907 to Chung (hereinafter Chung).
As per claims 7, 14 and 20, Chavez in view of Shanmugam does not teach: generating, by the one or more processors, a protection report that includes, but is not limited to, (i) the one or more login attempts to authorize a user and (ii) a time and date in which a user was authorized. However, Chung teaches:
the method further comprising: generating, by the one or more processors, a protection report that includes, but is not limited to, (i) the one or more login attempts to authorize a user and (ii) a time and date in which a user was authorized (Chung: [0002]: [0002] Computer and computer systems, such as servers, personal computers, web servers, mainframe computers, workstations and the like, and the software applications running on such systems typically generate log messages of the activity performed by them. For instance, the log messages may include information regarding log-in attempts, user identity, user log-in information, date and time, data accessed, data requested, applications accessed, etc. The log messages are logged (maintained and stored) in a log file which generally includes numerous log messages from the computer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Chung in the invention of Chavez in view of Shanmugam to include the above limitations. The motivation to do so would be to use the log messages for security purposes, such as identifying and preventing potential security attacks, unauthorized intrusions and security breaches. For example, a brute force attack attempting to log-in using trial and error usernames and/or passwords may be identified and blocked by managing the log messages from the targeted computer system (Chung: [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438